DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 04/30/2021. Claims 1-2, 4-13, 17, 19-20 and 22-26 remain pending in this application.
	The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims has been withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-13, 17, 19-20 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
generating, using a first relational graph stored on the handheld user device according to a second standardized format, a medical term expression by converting a portion of an entry of the first health record into the second standardized format”, which is not described in the Applicant's specification. The Applicant's specification recites “The gateways share electronic health records with the user devices using an industry standard format such as Fast Healthcare Interoperability Resource (FHIR) created by the Health Level Seven (HL7) International standards organization.” In par. 43, “Downloading health record data may include downloading electronic health records using the FHIR standard.” In par. 54, and “At 3818, the process 3800 may include generating a data package including health record data. This may be performed by the EHR system 114. The health record data may be generated using the Fast Healthcare Interoperability Resources (FHIR) standard or any other suitable standard such as those promulgated by the HL7 standard body and/or other standard bodies.” In par. 204. 
The newly added recitation of “converting a portion of an entry of the first health record into the second standardized format” within claims 1, 6 and 11 appears to constitute new matter. In particular, Applicant does not point to, nor was the Examiner able to find, any support for a “converting a portion of an entry of the first health record into the second standardized format” determination and display feature within the specification as originally filed. As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.
Applicant is required to cancel the new matter in the reply to this Office action.
Claims 2, 4-5, 7-10, 12-13, 17, 19-20, 22-26 incorporate the deficiencies of independent claims 1, 6 and 11, through dependency, and are also rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-13, 17, 19-20 and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-2, 4-5, 22-26 and 11-13, 17 are drawn to a method, which is within the four statutory categories (i.e. process).  Claims 6-10 are drawn to a device (system), which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claim 1 recites “for the entry of the health record, identifying a medical concept present in the entry based at least in part on the medical term expression; creating a node in a second relational graph representing the medical concept, the second relational graph being unique to the user of the user account; responsive to receiving second health data of a second health record of the user of the user account, adding one or more sub-nodes to the node in the second relational graph based at least in part on additional information relating to the medical concept that is the second health record”. 
Claim 6 recites “associate the second standardized format metadata with medical term expressions representing medical terms from the first electronic health record and a second electronic health record to create a personalized relational graph comprising a plurality of nodes organized according to the second standardized format, the metadata being descriptive of the medical terms represented by the medical term expressions, the second health record comprising second health data of the user of the user account;3 73893798V.1Application No. 15/849,310generate an index that associates the medical term expressions with reference identifiers 
Claim 11 recites “processing the search query to generate a medical term expression that is representative of the search query and comprises at least one expression primitive corresponding to the at least one search term; identifying a medical concept corresponding to the medical term expression; identifying, based at least in part on the at least one expression primitive and the medical concept, a plurality of other medical expression primitives corresponding to a plurality of record entries in the health record, the plurality of record entries being associated with the medical concept in a personalized relational graph”. 
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and “a handheld (portable) user device”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the recitation of “by the handheld user device”, and “a processor in communication with the memory and configured to execute the computer-executable instructions to” language, “identifying”, “creating”, “adding”, “associate”, “generate”, “processing” and “identifying” in the context of this claim encompasses the user manually do these steps, in mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Dependent claims also recite mental processes, such as “indexing medical terms found in the second health record to generate medical term expressions; identifying one or more medical concepts based at least in part on the medical term expressions; and for those medical term expressions having the same medical concept as the medical concept, adding additional sub-nodes to the node”-claim 2, claim 4, “associating metadata with medical term expressions representing the medical terms from the health record, the metadata being descriptive of medical terms represented by the medical term expressions;5 73893798V.1Application No. 15/849,310generating an index that associates the medical term expressions with reference identifiers of the medical terms from the health record”-claim 17, “processing the search query to generate the medical term expression comprises indexing the at least one search term using an indexing algorithm”- claim 20 and “parsing the entry in the health record to identify at least one medical phrase present in the entry, the medical phrase comprising a plurality of words; converting each of at least two words of the plurality of words into a numerical code; and generating the medical term expression by concatenating the numerical codes for the corresponding at least two words, and wherein the medical term expression identifies the node of the relational graph”-claim 24. 
These limitations also correspond to mental processes and a user can accomplish these steps using mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
	Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a handheld user device”, “storing, by the handheld user device, the relational graph comprising the one or more sub-nodes on the handheld user device according to a second data model”-claim 1, “identifying, in a remote database, metadata associated with the medical concept”,-claim 4, “a display; a memory configured to store computer-executable instructions; and a processor in communication with the memory and configured to execute the computer-executable instructions to at least: receive, from a gateway of an electronic health record system, a data package claim 6, “processing, by the handheld user device, the search query to generate a medical term expression that is representative of the search query and comprises at least one expression primitive corresponding to the at least one search term”-claim 11, “wherein the medical term expression is a medical term index usable for accessing a database in which the at least one expression primitive is stored”-claim 12, “in response to receiving the request, accessing the database using a particular medical term expression associated with the particular medical term and the index to retrieve the information about the particular medical term, the information about the particular medical term comprising certain metadata that is descriptive of the particular medical term”-claim 17, “processing, by the handheld user device, the search query to generate the medical term expression comprises indexing the at least one search term using an indexing algorithm”-claim 20.

Claims 1, 6 and 11 have been amended now to additionally claim “generating, using a first relational graph stored on the handheld user device according to a second standardized format, a medical term expression by converting a portion of an entry of the first health record into the second standardized format”. Converting a format of data into another format is a well-understood, conventional and routine activity, used in the healthcare management industry. Since the present specification does not recite a new way of converting the data format, it’s considered as mere instructions to apply an abstract idea to a particular field.
Claims also recite other additional limitations beyond abstract idea, these limitations – including functions such as accessing/receiving/storing data from/to a database, displaying/providing data/notification – are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a handheld device to perform “creating, adding, indexing, identifying”, and using a processor to perform “associate, generate” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions 
Therefore, Claims 1-2, 4-13, 17, 19-20 and 22-26 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed in the order in which they appear.
35 USC 101 rejection, step 2A, prong 1 arguments:
Applicant argues that “accessing health records, generating medical terms by converting medical data from the health records, identifying medical concepts from the converted medical data 
from the converted data, creating new nodes in a relational graph based on the medical concepts, adding subnodes to the relational graph” steps are not abstract idea, since they cannot be done in human mind. In response, Examiner submits that these steps can be done by a user, such as, a medical professional can access paper files, converting medical terms into a different format (by looking at a chart etc.), creating a graph using pen and paper, can add subnodes to the graph based on the data. Examiner also notes that “populating a GUI based on the information from the relational graph” is not a part of the abstract idea, but it is one of the additional elements that are not integrated into a practical application, since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).

“Health Level Seven or HL7 refers to a set of international standards for transfer of clinical and administrative data between software applications used by various healthcare providers. These standards focus on the application layer, which is "layer 7" in the OSI model. The HL7 standards are produced by Health Level Seven International, an international standards organization, and are adopted by other standards issuing bodies such as American National Standards Institute and International Organization for Standardization.
Hospitals and other healthcare provider organizations typically have many different computer systems used for everything from billing records to patient tracking. All of these systems should communicate with each other (or "interface") when they receive new information, or when they wish to retrieve information, but not all do so.
HL7 International specifies a number of flexible standards, guidelines, and methodologies by which various healthcare systems can communicate with each other. Such guidelines or data standards are a set of rules that allow information to be shared and processed in a uniform and consistent manner. These data standards are meant to allow healthcare organizations to easily share clinical information. Theoretically, this ability to exchange information should help to minimize the tendency for medical care to be geographically isolated and highly variable.” (https://en.wikipedia.org/wiki/Health_Level_7).
35 USC 101 rejection, step 2A, prong 2 arguments:
Applicant argues that the uniform presentation of concepts from disparate health records improves the technology, since it’s a practical application. In response, Examiner submits that, as share information in real time in a standardized format regardless of the format in which the information was input by the user. Therefore, the claimed concept of “automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information.” are the features found to be eligible under the 35 USC 101. 
35 USC 101 rejection, step 2B arguments:
Applicant argues that the current claims qualify as “significantly more” than the judicial exception, since the claim elements apply the judicial exception with, or by use of, a particular machine. In response, Examiner submits that the present specification recites “The provider user device 108 can be any suitable electronic user device capable of communicating with other electronic devices over a network such as the Internet. In some examples, the provider user device 108 can be a laptop, personal computer, or other user device on which a provider user 110 may interact.” In par. 49, and therefore the computer recited in the current application is a generic computer. Applicant also argues that the claim elements add a specific limitation other than what is well-understood, routine and conventional in the field, since they found to be novel and non-obvious over the prior art. In response, Examiner submits that under current Office guidelines, patentability with respect to 35 U.S.C. 101 is not evaluated through the lens of 35 U.S.C. 103(a). Although novelty and non-obviousness may provide a useful clue in identifying limitations that are not conventional or routine in the field (79 Fed. Reg. 74624), claims that overcome rejections under 35 U.S.C. 102 or 103 are not necessarily statutory in nature. 

As a result, Applicant's arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626